 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18         PageID.1    Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN



EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                   Plaintiff,                       Civil Action No.:
                                                    Honorable:
v.


                                                    COMPLAINT AND JURY
                                                    TRIAL DEMAND

SAFIE SPECIALTY FOODS COMPANY, INC.,



                   Defendant.
                                                                 /

                           NATURE OF THE ACTION

      This is an action under Title VII of the Civil Rights Act of 1964, and Title I of

the Civil Rights Act of 1991, to correct unlawful employment practices on the basis

of sex and retaliation, and to provide appropriate relief to Lisa Karaszewski

(“Karaszewski”), Nadwa Korkis (“Korkis”), Christina Schoenherr (“Schoenherr”)

and Bryant Hardiman (“Hardiman”), who were affected by such unlawful practices.

As alleged with greater particularity in paragraphs 12 & 16 below, the EEOC alleges



                                          1
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18          PageID.2   Page 2 of 11



that Defendant, Safie Specialty Foods Company, Inc. (“Defendant”), violated Title

VII of the Civil Rights Act by subjecting Korkis and Schoenherr to sexual

harassment and by discharging Karaszewski, Korkis, Schoenherr and Hardiman for

making a complaint of sex harassment and/or participating in an investigation of the

complaint.

                           JURISDICTION AND VENUE

       1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343, and 1345. This action is authorized and instituted pursuant to

Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 as amended

(“Title VII”), 42 U.S.C. § 2000e-5(f)(1) and (3).

       2.    The alleged unlawful employment practices were committed within the

jurisdiction of the United States District Court for the Eastern District of Michigan,

Southern Division.

                                      PARTIES

       3.    Plaintiff Equal Employment Opportunity Commission (“the

Commission”) is an agency of the United States of America charged with the

administration, interpretation and enforcement of Title VII and is authorized to bring

this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§2000e-5(f)(1) and

(3).

                                          2
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18           PageID.3   Page 3 of 11



          4.   At all times, Defendant has continuously been a company under the

laws of the State of Michigan, doing business in the charter township of

Chesterfield, Michigan, and has continuously had at least 15 employees.

          5.   At all relevant times, Defendant has continuously been an employer

engaged in an industry affecting commerce within the meaning of Sections 701(b),

(g), and (h) of Title VII, 42 U.S.C. §§2000e-(b), (g), and (h).

                        ADMINISTRATIVE PROCEDURES

          6.   More than 30 days prior to the institution of this lawsuit Karaszewski,

Korkis and Schoenherr each filed separate charges of discrimination with the

Commission alleging violations of Title VII by Defendant.

          7.   On March 28, 2018, the Commission issued to Defendant separate

Letters of Determination regarding the charges of Karaszewski, Korkis and

Schoenherr, each finding reasonable cause that Title VII was violated, and inviting

Defendant to join with the Commission in informal methods of conciliation to

endeavor to eliminate the unlawful employment practices and provide appropriate

relief.

          8.   The Commission engaged in communications with Defendant to

provide Defendant with the opportunity to remedy the discriminatory practices

described in the Letters of Determination.

                                           3
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18         PageID.4    Page 4 of 11



       9.    The Commission was unable to secure from Defendant a conciliation

agreement acceptable to the Commission with respect to the charges of Karaszewski,

Korkis or Schoenherr.

       10.   On June 19, 2018, the Commission issued three separate Notices of

Failure of Conciliation to Defendant regarding the charges of Karaszewski, Korkis,

and Schoenherr.

       11.   All conditions precedent to the institution of this lawsuit have been

fulfilled.

                            STATEMENT OF CLAIMS

                      COUNT I – SEXUAL HARASSMENT

       12.   Since at least January 2015 through April of 2015, Defendant engaged

in unlawful employment practices at its Chesterfield, Michigan facility, in violation

of Section 703(a)(1) of Title VII, 42 U.S.C. §2000e-2(a)(1). These unlawful

employment practices include, but are not limited to the following:

             a.    Defendant has engaged in sex discrimination against Korkis and

Schoenherr by subjecting them to severe or pervasive sexual harassment and by

creating or maintaining a hostile work environment because of their sex;

             b.    At all relevant times, Mary Safie (“Safie”) has been Defendant’s

sole owner and head chef;

                                          4
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18         PageID.5    Page 5 of 11



             c.     At all relevant times Wajdi Al-Hanna (“Al-Hanna”) was

employed as a lead processing employee by Defendant. His “lead” status allowed

him to direct the work activities of others, including temporary employees. Al-

Hanna is the husband of a member of Defendant’s management team.

             d.     Al-Hanna subjected Korkis and Schoenherr to sexual harassment.

             e.     Between January of 2015 and February of 2016, Al-Hanna

regularly made explicit sexual comments to Korkis. These comments included

telling her that he wanted to “fuck her” and propositioning her for sex. Al-Hanna

also regularly told Korkis that he liked her breasts and “butt.” He would also

frequently walk behind her, stare at her, follow-her upstairs and intentionally brush

or bump into her.

             f.     Between November of 2015 and February of 2016, Al-Hanna

regularly called Schoenherr “sexy kiki” and/ or “sexy lady,” changed her work

assignments so she would have to work in close proximity to him, stood unnaturally

close to her, and blatantly stared at her.

             g.     Al-Hanna regularly behaved in an aggressive and territorial

manner in all matters concerning Schoenherr. He became upset when other male

employees stood near her or spoke with her, or if other employees told her what to

do.

                                             5
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18         PageID.6   Page 6 of 11



               h.    Al-Hanna’s actions and behaviors made Schoenherr so

uncomfortable that on multiple occasions she left work early to avoid him.

               i.    On or about February 24, 2016, Al-Hanna told Schoenherr to

meet him at Defendant’s facility on a Sunday (a non-work day) because they had to

do something that could not be done during normal work hours. Schoenherr

interpreted this remark as being sexual in nature.

               j.    Since at least 2012, Defendant had knowledge that Al-Hanna was

regularly sexually harassing female employees. Defendant deliberately ignored

warnings and complaints regarding the same and took no steps to stop Al-Hanna’s

discriminatory conduct.

      13.      The effect of the practices complained of above was to deprive Korkis

and Schoenherr of equal employment opportunities and otherwise adversely affect

their status as employees because of their sex.

      14.      The unlawful employment practices complained of above were

intentional.

      15.      The unlawful employment practices complained of above were done

with reckless indifference to the federally protected rights of Korkis and Schoenherr.

                            COUNT II – RETALIATION

      16.      Since at least February of 2016, Defendant has engaged in unlawful

                                          6
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18          PageID.7   Page 7 of 11



retaliatory employment practices at its Chesterfield, Michigan facility, in violation of

Section 704 of Title VII, 42 U.S.C. § 2000e-3(a). These unlawful employment

practices include, but are not limited to the following:

             a.     On or about February 24, 2016 at the close of business, Bryant

Hardiman, a temporary employee, informed Karaszewski that Schoenherr was being

subjected to inappropriate advances by Al-Hanna. Karaszewski supervised

Schoenherr and Hardiman. Karaszewski then spoke with Schoenherr, who

complained of sexual harassment by Al-Hanna. Both Defendant’s Human Resources

Manager and Defendant’s Vice President of Human Resources were on vacation

and/or out of the office.

             b.     Defendant’s facility was closed on February 25, 2016.

             c.     On the morning of February 26, 2016, Karaszewski submitted a

written report regarding Schoenherr’s complaint to Defendant’s management.

Karaszewski also informed Safie that Hardiman was the one who notified her of Al-

Hanna’s harassing conduct toward Schoenherr, and that Korkis also had knowledge

of Al-Hanna’s conduct. Members of management subsequently discussed

Schoenherr’s complaint of harassment with Hardiman.

             d.     The same day, Defendant terminated the employment of

Schoenherr and Hardiman, instructed their staffing company to never send them

                                          7
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18         PageID.8    Page 8 of 11



back to Defendant’s facility, and accused them of using drugs.

             e.    Defendant also suspended Karaszewski the same day, shortly

after she forwarded Schoenherr’s complaint. Karazewski never returned to work and

was terminated via a letter dated April 15, 2016.

             f.    On February 27, 2016, Safie and Al-Hanna’s wife, Quality

Assurance Supervisor Hannan Haddad, interviewed Korkis regarding her knowledge

of Schoenherr’s complaint. During that interview, Korkis confirmed that Al-Hanna

was acting inappropriately towards Schoenherr.

             g.    Defendant terminated Korkis on March 2, 2016.

      17.    The effect of the practices complained of in paragraph 16 above has

been to deprive Karaszewski, Korkis, Schoenherr and Bryant Hardiman of equal

employment opportunities and otherwise adversely affect their status as employees.

      18.    The unlawful employment practices complained of in paragraph 16

above were and are intentional.

      19.     The unlawful employment practices complained of above were and are

done with reckless indifference to the federally protected rights of Karaszewski,

Korkis, Schoenherr and Hardiman.

                             PRAYER FOR RELIEF

      Wherefore, the Commission respectfully requests that this Court:

                                         8
 Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18           PageID.9    Page 9 of 11



      A.     GRANT a permanent injunction enjoining Defendant Employer, its

officers, successors, assigns, and all persons in active concert or participation with it,

from maintaining a sexually hostile work environment and from retaliating against

employees based on their opposition to any employment practice made unlawful

under Title VII;

      B.     ORDER Defendant Employer to institute and carry out policies,

practices, and programs which provide equal employment opportunities for female

employees and employees who engage in protected activity, and which eradicate the

effects of its past and present unlawful employment practices;

      C.     ORDER Defendant Employer to make whole Karaszewski, Korkis,

Schoenherr and Hardiman by providing appropriate backpay with prejudgment

interest, in amounts to be determined at trial, and other affirmative relief necessary

to eradicate the effects of its unlawful employment practices;

      D.     ORDER Defendant Employer to make whole Karaszewski, Korkis,

Schoenherr and Hardiman by providing compensation for past and future pecuniary

losses resulting from the unlawful practices described in paragraphs 12 and 16

above, in amounts to be determined at trial;

      E.     ORDER Defendant Employer to make whole Karaszewski, Korkis,

Schoenherr and Hardiman by providing compensation for past and future non-

                                           9
Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18         PageID.10    Page 10 of 11



pecuniary losses resulting from the unlawful practices described in paragraphs 12

and 16 above, including but not limited to emotional pain, suffering, inconvenience,

loss of enjoyment of life, and humiliation, in amounts to be determined at trial;

      F.     ORDER Defendant Employer to pay Karaszewski, Korkis, Schoenherr

and Hardiman punitive damages for its malicious and reckless conduct described in

paragraphs 12 and 16 above, in amounts to be proven at trial;

      G.     GRANT such further relief as the Court deems necessary and proper in

the public interest.

      H.     AWARD the Commission its costs of this action.

                             JURY TRIAL DEMAND

      The Commission requests a jury trial on all questions of fact raised by its

Complaint.




                                              Respectfully submitted,



                                                  /s/ Kenneth Bird                  ____
                                              KENNETH BIRD
                                              Regional Attorney



                                              ____/s/_Omar Weaver__________________
                                              OMAR WEAVER (P58861)

                                         10
Case 2:18-cv-13270-SFC-MKM ECF No. 1 filed 10/18/18     PageID.11     Page 11 of 11



                                         Supervising Trial Attorney



                                              /s/ Miles L. Uhlar
                                         MILES L. UHLAR (P65008)
                                         Trial Attorney


                                         EQUAL EMPLOYMENT OPPORTUNITY
                                         COMMISSION
                                         DETROIT FIELD OFFICE
                                         Patrick V. McNamara
                                         477 Michigan Avenue, Room 865
                                         Detroit, Michigan 48226
                                         Tel. No. (313) 226-3410
     October 18, 2018




                                    11
